UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report Visium Event Driven Fund Institutional Class (Symbol: VIDIX) Investor Class (Symbol: VIDVX) November 30, 2013 Investment Adviser Visium Asset Management, LP 888 Seventh Avenue, 22nd Floor New York, New York 10019 Phone: 1-855-9VISIUM www.visiummutualfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 SCHEDULE OF SECURITIES SOLD SHORT 15 SCHEDULE OF OPTIONS WRITTEN 16 STATEMENT OF ASSETS AND LIABILITIES 17 STATEMENT OF OPERATIONS 18 STATEMENTS OF CHANGES IN NET ASSETS 19 FINANCIAL HIGHLIGHTS 20 NOTES TO FINANCIAL STATEMENTS 22 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 31 NOTICE OF PRIVACY POLICY & PRACTICES 35 ADDITIONAL INFORMATION 36 VISIUM EVENT DRIVEN FUND:AUGUST – NOVEMBER 2013 Dear Shareholder: The Visium Event Driven Fund gained +5.3%, net of fees and expenses, since launching August 1st, 2013, compared to the S&P 500’s return of +9.4% during the same period. Following a 3% decline in the S&P 500 index in August, market pundits quickly pointed out that September is historically a poor month for equities and investors should brace for more losses.However, the equity markets moved higher as favorable economic data and the Fed’s surprising decision to delay the taper of U.S. Treasury bond and mortgage backed securities purchases boosted stock prices.The apparent peaceful resolution of a potential military strike on Syria by U.S. led forces also provided relief to the markets.Over the course of September, we witnessed a large number of mergers and acquisitions (M&A) and restructuring announcements, with the largest being the massive Vodafone sale of its Verizon Wireless stake to Verizon for $130 billion in cash, stock and other consideration.Huntsman Inc. announced a significant asset purchase from Rockwood Holdings and Applied Materials announced a share exchange merger with Tokyo Electron.The Applied Materials transaction represents a rare cross border deal in Japan and could result in further deals in that market.Agilent, Timken, Noble Inc. and National Oilwell Varco all announced spin-off restructurings. Investors again braced for a potential market decline and increased volatility leading into the government shutdown and debt ceiling deadlines in mid and late October.However, following a modest decline of 1.5% in leading market indexes early in the month, investors determined that political leaders would reach some type of resolution of the shutdown and debt ceiling whipsawing markets higher.Third quarter earnings reports largely exceeded analyst expectations and M&A activity remained steady in the month though the pace of M&A announcements remained light given the strength in the equity markets and the low interest rates.M&A activity was running at levels experienced in 2009 (if you exclude the Verizon Wireless transaction), confirming that deal activity continues to lag the economic and stock market recovery.However, event driven announcements continued to grow in October and activity in this sub-strategy has been strong.Event driven transactions have been driven primarily by activist shareholder initiatives and “corporate simplification” announcements.Companies with important event driven announcements in October, some of which have been represented in the portfolio, included Talisman Energy, Nuance, DuPont, Safeway, Consol Energy, Occidental Petroleum, Ingersoll Rand, QEP Resources, Darden Restaurants and Nokia. The trend of higher equity prices continued in November, with the S&P 500 Total Return Index posting strong gains.Market moves continued to be triggered by economic and Fed policy related developments.Early in November the market experienced near-term weakness associated with a strong gross domestic product (GDP) data release, which increased concerns that the Fed would taper asset purchases more quickly.These concerns surfaced again late in the month with the release of minutes from the Federal Open Market Committee (FOMC) meetings.Subsequent comments by incoming Fed Chairman Janet Yellen and current Fed Chairman Ben Bernanke on the likelihood of short-term rates remaining low for some time helped offset concerns associated with future reductions in asset purchases by the Fed.M&A activity remained steady but is still below trend as the event driven space has continued to grow, driven by corporate simplification transactions (asset sales, spinoffs) and activist shareholder initiatives. 3 Important contributors to the Fund’s returns during this period included Hartford Financial (long-term restructuring), SunCoke Energy (pending conversion to a master limited partnership structure), WR Grace (undervalued M&A target now emerging from bankruptcy), 21st Century Fox (recently separated from News Corp. through a spinoff) and Liberty Ventures (pending spinoff of TripAdvisor stake). Despite a relatively low level of activity we believe the outlook for M&A continues to be favorable, with key variables being low interest rates, robust capital markets activity, high cash holdings at U.S. companies and the prospects for modest economic growth.Restructuring and activist shareholder opportunities should continue to grow strongly.We believe much of the restructuring activity we are seeing is driven by activist initiatives or the threat of activist initiatives.Recent reports from hedge fund consultants and op-ed articles authored by leading M&A professionals on shareholder activism have reported that capital flows into activist funds have grown this year, and they now estimate capital devoted to activist strategies of $80-$100 billion.In the context of the M&A and restructuring market this level of capital committed to activist initiatives is meaningful.Assuming an activist requires a 5% equity stake in a target in order to exert influence, shareholder activists could impact companies with a combined market capitalization of $1.6-$2.0 trillion dollars.In the context of a global M&A market that totals roughly $2.0-$2.5 trillion of M&A announcements on an annual basis.We anticipate that this large pool of activist capital is likely to add meaningfully to the level of M&A and restructuring activity in the coming years. We thank you for your continued support. Must be preceded or accompanied by a Prospectus Mutual fund investing involves risk. Principal loss is possible. Event-driven investments carry the risk that an expected event or transaction may not be completed, or be completed on less favorable terms than expected. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. The fund may make short sales of securities, which involves the risk that losses to those securities may exceed the original amount invested by the Fund. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in micro, small and medium capitalization companies involve less liquidity and greater volatility than investments in larger companies. The Fund may use certain types of investment derivatives such as futures, forwards, and swaps. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. The Fund may purchase IPOs (initial public offerings) which can fluctuate considerably and could have a magnified impact on fund performance when the Fund’s asset base is small. The Fund may invest in other investment companies and ETFs and will bear its share of fees and expenses, in addition to indirectly bearing the principal risks of those underlying funds. The Fund may have a higher turnover rate which could result in higher transaction costs and higher tax liability which may affect returns. The S&P 500 Index is an unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly into an Index. Please refer to the schedule of investments on Page 10 of the report for holdings information. Fund Holdings and Sector allocations should not be considered a recommendation to buy or sell any security.In addition, please note that the Fund holdings and sector allocations are subject to change. The Visium Event Driven Fund is distributed by Quasar Distributors, LLC. 4 VISIUM EVENT DRIVEN FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 31, 2013–November 30, 2013). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution and service (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Continued 5 VISIUM EVENT DRIVEN FUND Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value July 31, 2013 – July 31, 2013 November 30, 2013 November 30, 2013 Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.04%, multiplied by the average account value over the period, multiplied by 123/365 (to reflect the one-half year period).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.75%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $6.05. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $5.93. Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value July 31, 2013 – July 31, 2013 November 30, 2013 November 30, 2013 Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.31%, multiplied by the average account value over the period, multiplied by 123/365 (to reflect the period since inception). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.00%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $6.92. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.77. 6 VISIUM EVENT DRIVEN FUND Investment Highlights (Unaudited) The investment objective of the Fund is to achieve capital growth while maintaining a low correlation to the U.S. equity markets.The Fund pursues its investment objective by employing an event-driven investment approach targeting the equity and fixed income securities of companies that the Adviser believes will be impacted by pending or anticipated corporate events.Such corporate events include, but are not limited to, mergers, acquisitions, spin-offs, bankruptcy restructurings, stock buybacks, industry consolidations, large capital expenditure programs, significant management changes, self-liquidations or other similar events. Portfolio Allocation As of November 30, 2013 % of Net Assets Continued 7 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns—For Periods Ended November 30, 2013 Since Inception 3 Month July 31, 2013 Visium Event Driven Fund – Institutional Class 6.26% 5.30% Visium Event Driven Fund – Investor Class 6.26% 5.30% S&P 500 Index 11.16% 7.95% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-9VISIUM. Investment performance for the Fund reflects the waiver and recovery of previously waived expenses by the Adviser.In the absence of such waivers, total returns would be reduced. The returns shown in the table above and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph below illustrates performance of a hypothetical investment made in the Fund and broad-based securities indices on the Fund’s inception date.The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange.The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Continued 8 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment *Inception Date July 31, 2013. Investor Class Growth of $10,000 Investment *Inception Date July 31, 2013. 9 VISIUM EVENT DRIVEN FUND Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 91.54% Airlines – 2.34% AMR Corp. (a) $ US Airways Group, Inc. (a) Automobiles – 1.44% Fiat SpA (a)(b) Biotechnology – 6.27% Elan Corp. PLC – ADR (a) Theravance, Inc. (a)(c) Chemicals – 2.48% Ashland, Inc. Commercial Banks – 2.16% CapitalSource, Inc. Sterling Financial Corp. Commercial Services & Supplies – 1.94% Iron Mountain, Inc. (a) Diversified Consumer Services – 0.22% Service Corp International Diversified Financial Services – 0.00% IntercontinentalExchange Group, Inc. (a) 1 Electric Utilities – 1.27% NV Energy, Inc. Electrical Equipment – 0.06% Coleman Cable, Inc. Electronic Equipment, Instruments & Components – 0.48% Molex, Inc. Food & Staples Retailing – 7.89% Harris Teeter Supermarkets, Inc. Safeway, Inc. Shoppers Drug Mart Corp. (b) Spartan Stores, Inc. The accompanying notes are an integral part of these financial statements. 10 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 91.54% (Continued) Food Products – 4.06% WhiteWave Foods Co. (a)(c) $ Health Care Equipment & Supplies – 4.98% ICU Medical, Inc. (a)(c) MAKO Surgical Corp. (a) Health Care Providers & Services – 1.17% Extendicare, Inc. Health Management Associates, Inc. (a) Household Durables – 3.47% Lennar Corp. Insurance – 7.64% Hartford Financial Services Group, Inc. (c) IT Services – 1.66% Lender Processing Services, Inc. Life Sciences Tools & Services – 2.76% Life Technologies Corp. (a) Machinery – 1.42% Edwards Group Ltd. – ADR (a) Timken Co. Media – 11.79% Comcast Corp. Liberty Global PLC (a)(b) Liberty Media Corp. (a) News Corp. (a)(c) RLJ Entertainment, Inc. (a) Metals & Mining – 7.96% Gold Fields Ltd. – ADR SunCoke Energy, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 91.54% (Continued) Multiline Retail – 0.66% JC Penney Co., Inc. (a) $ Oil, Gas & Consumable Fuels – 9.01% Berry Petroleum Co. Coastal Energy Co. (a)(b) Hess Corp. Occidental Petroleum Corp. (c) Royal Dutch Shell PLC – ADR Paper & Forest Products – 0.02% Ainsworth Lumber Co. Ltd. (a)(b) Pharmaceuticals – 0.21% ViroPharma, Inc. (a) Semiconductors & Semiconductor Equipment – 2.37% RDA Microelectronics, Inc. – ADR Spreadtrum Communications, Inc. – ADR Software – 1.73% Asiainfo-Linkage, Inc. (a) Nuance Communications, Inc. (a) Specialty Retail – 1.54% Office Depot, Inc. (a) Wired Telecommunications Carriers – 0.01% Adelphia Recovery Trust (a) Wireless Telecommunication Services – 2.53% Leap Wireless International, Inc. (a) T-mobile US, Inc. (a) Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $10,174,027) The accompanying notes are an integral part of these financial statements. 12 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value CORPORATE BONDS – 0.05% Adelphia Communications Corp. 7.50%, 01/15/2004 $ 7.75%, 01/15/2009 10.25%, 06/15/2011 7.88%, 05/01/2009 TOTAL CORPORATE BONDS (Cost $6,094) REAL ESTATE INVESTMENT TRUSTS – 6.18% Chatham Lodging Trust Cole Real Estate Investment, Inc. Newcastle Investment Corp. Starwood Property Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $685,124) WARRANTS – 0.02% RLJ Entertainment, Inc. (a) TOTAL WARRANTS (Cost $1,393) Contracts PURCHASED OPTIONS – 0.57% Call Options – 0.28% US Airways Group, Inc. Expiration: January, 2014, Exercise Price: $20.000 88 TOTAL CALL OPTIONS (Cost $26,689) Put Options – 0.29% Asiainfo-Linkage, Inc. Expiration: January, 2014, Exercise Price: $11.000 26 Leap Wireless International, Inc. Expiration: April, 2014, Exercise Price: $13.000 93 Lender Processing Services, Inc. Expiration: December, 2013, Exercise Price: $29.000 21 52 MAKO Surgical Corp. Expiration: January, 2014, Exercise Price: $20.000 17 43 Expiration: January, 2014, Exercise Price: $27.500 81 RDA Microelectronics, Inc. Expiration: December, 2013, Exercise Price: $17.500 24 Safeway, Inc. Expiration: December, 2013, Exercise Price: $33.000 29 Spreadtrum Communications, Inc. Expiration: December, 2013, Exercise Price: $28.000 41 Expiration: December, 2013, Exercise Price: $29.000 26 The accompanying notes are an integral part of these financial statements. 13 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.57% (Continued) Put Options – 0.29% (Continued) Theravance, Inc. Expiration: January, 2014, Exercise Price: $39.000 88 $ ViroPharma, Inc. Expiration: January, 2014, Exercise Price: $40.000 5 50 TOTAL PUT OPTIONS (Cost $58,376) TOTAL PURCHASED OPTIONS (Cost $85,065) TOTAL INVESTMENTS (Cost $10,951,703) – 98.36% Other Assets in Excess of Liabilities – 1.64% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for options written. Abbreviations: ADRAmerican Depositary Receipt PLCPublic Limited Company. SpASocietà per Azioni is the Italian term for a limited share company. Ltd.Limited Liability Company The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 VISIUM EVENT DRIVEN FUND Schedule of Securities Sold Short November 30, 2013 (Unaudited) Shares Value American Realty Capital Properties, Inc. $ AT&T, Inc. Community Health Systems, Inc. (a) Fidelity National Financial, Inc. iShares Russell 2000 ETF Lennar Corp. Liberty Global PLC (a) LinnCo, LLC Loblaw Companies Ltd. (a) Mens Wearhouse, Inc. PacWest Bancorp Perrigo Co. Royal Dutch Shell PLC Sirius Xm Holdings, Inc. Spartan Stores, Inc. SPDR S&P rust Umpqua Holdings, Corp. US Airways Group, Inc. (a) Verizon Communications, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $3,709,351) $ (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 15 VISIUM EVENT DRIVEN FUND Schedule of Options Written November 30, 2013 (Unaudited) Contracts Value CALL OPTIONS Theravance, Inc. Expiration: January, 2014, Exercise Price: $47.00 3 $ TOTAL CALL OPTIONS PUT OPTIONS Thervance, Inc. Expiration: January, 2014, Exercise Price: $32.00 88 TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums received $11,151) $ The accompanying notes are an integral part of these financial statements. 16 VISIUM EVENT DRIVEN FUND Statement of Assets and Liabilities November 30, 2013 (Unaudited) Assets Investments, at value (cost of $10,951,703) $ Cash Foreign currencies (cost $156,783) Dividends and interest receivable Receivable from Adviser Receivable for investments sold Receivable for Fund shares sold Deposit for short sales at broker Other assets Total Assets Liabilities Securities sold short, at value (proceeds $3,709,351) Written options, at value (premiums received of $11,151) Payable for investments purchased Payable to affiliates Payable for distribution fees 6 Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Foreign currency translation ) Purchased options ) Written options Net Assets $ Institutional Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Investor Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ The accompanying notes are an integral part of these financial statements. 17 VISIUM EVENT DRIVEN FUND Statement of Operations For the Period Ended November 30, 2013(1) (Unaudited) Investment Income Dividend income(2) $ Interest income 67 Total Investment Income Expenses Investment advisory fees Administration fees Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Dividends on short positions Custody fees Fund accounting fees Legal fees Chief compliance officer fees and expenses Shareholder servicing fees Reports to shareholders Trustees’ fees and related expenses Distribution fees – Investor Class 6 Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The Fund commenced operations on July 31, 2013. Net of $545 in foreign withholding tax and issuance fees The accompanying notes are an integral part of these financial statements. 18 VISIUM EVENT DRIVEN FUND Statements of Changes in Net Assets Period Ended 11/30/2013(1) (Unaudited) From Operations Net investment loss $ ) Net realized gain (loss) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Net increase in net assets from operations From Capital Share Transactions Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class Proceeds from shares issued from transfer-in-kind – Institutional Class(2) Payments for shares redeemed – Institutional Class ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets Beginning of Period — End of Period $ Accumulated Net Investment Loss $ ) The Fund commenced operations on July 31, 2013. See Note 7 to financial statements. The accompanying notes are an integral part of these financial statements. 19 VISIUM EVENT DRIVEN FUND – INVESTOR CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ 34 Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(4)(5) % After waivers and reimbursements of expenses(4)(5) % Ratio of net investment income (loss) to average net assets: Before waivers and reimbursements of expenses(5) )% After waivers and reimbursements of expenses(5) )% Portfolio turnover rate(3) % The Fund commenced operations on July 31, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 17.39% and 2.00% for the period ended November 30, 2013. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 20 VISIUM EVENT DRIVEN FUND – INSTITUTIONAL CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(4)(5) % After waivers and reimbursements of expenses(4)(5) % Ratio of net investment income (loss) to average net assets: Before waivers and reimbursements of expenses(5) )% After waivers and reimbursements of expenses(5) )% Portfolio turnover rate(3) % The Fund commenced operations on July 31, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 4.77% and 1.75% for the period ended November 30, 2013. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 21 VISIUM EVENT DRIVEN FUND Notes to Financial Statements November 30, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Visium Event Driven Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to achieve capital growth while maintaining a low correlation to the U.S. equity markets. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund, including long and short positions of common stock and real estate investment trusts, that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 22 VISIUM EVENT DRIVEN FUND Notes to Financial Statements (Continued) November 30, 2013 (Unaudited) The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2013: Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $
